oO 6& SJ HD WH SF W NHN

hw bd KR POO KOO ND KN KR NR mm et
eo SN DN A PR HD ND S| DOOChOUlUlUCOUmlUlUDOUGN UNCC UW SLULUMwGOUCUN OO CO

 

Case 20-10752-abl Doc 73

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

Trustee@s-mlaw.com

TRUSTEE

Entered 08/19/20 11:25:37. Page lof3

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In re

JIMENEZ ARMS, INC.,

Debtor

Nemo Senet” Nene Nee” Nee Nee ee ee ee Ne ee ee

 

Case No. BK-S 20-10752-ABL
IN PROCEEDINGS UNDER CHAPTER 7

DECLARATION OF SPENCER CHUPINSKY IN
SUPPORT OF TRUSTEE'S APPLICATION TO
EMPLOY NELLIS AUCTION AS AUCTIONEER,
PAY COMMISSION AND EXPENSES, AND
MOTION TO SELL PERSONALTY AT PUBLIC
AUCTION

Date: September 17, 2020
Time: 11:00 a.m.

I, SPENCER CHUPINSKY, do hereby declare under penalty of perjury as follows:

1. I am over the age of eighteen, have personal knowledge of the facts in this matter, except

where stated upon information and belief, and if called to testify, I could and would testify to the

statements set forth herein.

2. I make this declaration in connection with the Chapter 7 TRUSTEE'S APPLICATION TO

EMPLOY NELLIS AUCTION AS AUCTIONEER, PAY COMMISSION AND EXPENSES, AND

MOTION TO SELL PERSONALTY AT PUBLIC AUCTION (the "Motion") filed concurrently with

this Declaration, and if called to testify, I could and would testify to the following statements set

l

 
oO Aa NY DBD A Be WW YH

wo wm NO BH NH PO PN NO NO See rR rR mm le
aoa sN DBD A F&F WD NY KH DTD OO DO tI DH A F&F WY NH KH CS

 

Case 20-10752-abl Doc 73 Entered 08/19/20 11:25:37 Page 2 of 3

forth herein.

3. Iam a principal of CRET LLC ., dba NELLIS AUCTION, located at 2245 North Nellis
Boulevard, Las Vegas, Nevada 89115.

4. NELLIS AUCTION is licensed and bonded in Clark County, Nevada, and presently holds
a current resale permit.

5. NELLIS AUCTION holds the required U.S. Trustee bond of $100,000.00 to conduct
bankruptcy sales and a $50,000.00 Clark County Administrator bond.

6. NELLIS AUCTION will charge a commission equal to 25% of the gross receipts of the
sale, which will include taking inventory of the assets and storing the assets as part of its
commission.

7. The sale of the Debtor's personalty will be conducted online at www.nellisauction.com on
September 24, 2020 and may be continued or rescheduled as necessary.

8. The payment terms will be cash, Visa, MasterCard and certified funds.

9. Payment of net sale proceeds will be made by Nellis Auction to the Trustee within 10 days
of the collection of funds.

10. I am aware of the provisions of 11 U.S.C. Section 328 and agree, notwithstanding the
terms and conditions of employment herein, that the Court may allow compensation different from
the compensation provided herein if such terms and conditions prove to have been improvident in
light of unanticipated developments ay the time of the fixing of such terms and conditions.

Mfiit

Afi}

 
Oo oN DH HH SF WY HN =

BR meet
2S RKRBSOBRHFSSEeS ARBRE EBAH | S

 

Case 20-10752-abl Doc 73 Entered 08/19/20 11:25:37 Page 3 of 3

11. To the best of my knowledge, neither I nor NELLIS AUCTION have any connection
with the debtor, creditors, any other part in interest, their respective attorneys and accountants, the
United States trustee or any person employed in the office of the United States Trustee, and represent

no interest adverse to the Trustee of the estate in this matter.

Date: a (ZO2 DP

 

SPENCER CHUPINSKY, Principal
CRET LLC SERIES 2012-2, dba Nellis Auction

 
